Mr. Justice Benson
specially concurring:
The only ground upon which the judgment of conviction in this case can be upheld is to base the affirmance upon the power given to us in Article VII, Section 3, of the Constitution of the State of Oregon. This I regard as a power to be used sparingly and with great caution. Its application to the case at bar would, I fear, tend to such carelessness and relaxation of the safeguards which the constitution itself throws around the trial of a criminal case as to be of doubtful advisability, and I therefore concur in the conclusion reached by Mr. Justice Burnett.